DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments and amendments, filed 12/1/2021, with respect to the prior rejection of claims under 35 USC §112 have been fully considered and are persuasive.  The prior rejection of claims under 35 USC §112 has been withdrawn. 
Applicant’s arguments with respect to the rejection of claims 1-15 have been considered but are moot because the new ground of rejection does not rely on the prior rejection of record specifically challenged in the argument.  Applicant’s arguments filed 12/1/2021 regarding claims 1-15 are drawn to amended subject matter and are addressed in the claim rejection below. 

Specification
The amendments to the written specification, specifically paragraphs [0024], [0037], and [0038] filed 12/01/2021 have been entered.

Drawings
The amendment filed 12/1/2021 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: the holding part 11 in replacement drawings figs. 1-3 show certain features not previously disclosed. Specifically, the holding part 11 shows a thickness relative to the shoe components and a rear portion of the holding part that is raised higher than the front portion. These features were not previously disclosed. Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-16 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over US 6,497,786 B1 to Kilgore (hereinafter “Kilgore”) and in further view of US 2019/0008237 A1 to Wang (hereinafter “Wang”). 
	For claim 1, Kilgore discloses a method for producing a shoe, comprising the steps of: 
providing a shoe upper and a shoe sole (col. 14, lines 47-56); 
joining the shoe upper and the shoe sole and inserting the joined shoe upper and the shoe sole into a flexible container element (col. 15, lines 5-20), which can be closed in an air-tight manner, 
wherein a shoe last (L) is arranged within the shoe upper (fig. 7b).
Kilgore does not specifically disclose wherein the shoe upper and the shoe sole are placed in a negatively shaped holding part for due adjustment between the shoe upper and the shoe sole.
However, attention is directed to Wang teaching an analogous method for producing a shoe (abstract of Wang) by means of a similar flexible container element (paras 0036-0038 and fig. 11 of Wang). Specifically, Wang teaches, in a stacking step, the upper and the assembly of the midsole and the outsole are stacked in the mold cavity of the mold 4 prior to suction of the flexible container 
The modified Kilgore continues to teach: 
The negatively shaped holding part also being inserted into the flexible container element (as discussed above, the shoe components are placed in the a mold prior to the vacuuming step of Kilgore); 
closing and evacuating the flexible container element, so that the flexible container element presses together the joined shoe upper and the shoe sole within the flexible container element (col. 16, lines 38-57); 
connecting the shoe upper and the shoe sole within the flexible container element (col. 16, lines 38-65); and 
venting the flexible container element and taking the connected shoe upper and shoe sole out of the flexible container element (col. 16 line 66 to col. 17 line 13).  

For claim 2, the modified Kilgore teaches the method of claim 1, characterized in that the flexible container element is a bag of a resilient material (col. 15, lines 52-65).  

For claim 4, the modified Kilgore teaches the method of claim 1, characterized in that the flexible container element is provided with a closure element for opening and closing the flexible container element (see fig. 7b wherein the edges of the upper membrane and the lower membrane create a seal closing the diaphragm, also see col. 17 line 50 to col. 18 line 25).  

For claim 6, the modified Kilgore teaches the method of claim 1, characterized in that the shoe sole consists of a base body and an insert, wherein the base body and the insert are connected with one another before the shoe upper and shoe sole are joined (col. 9, line 46 to col. 10, line 2 and col. 14 lines 46-62).

For claim 7, the modified Kilgore teaches the method of claim 6, characterized in that an adhesive is provided between the base body and the insert (col. 14, lines 38-63). 

For claim 8, the modified Kilgore teaches the method of claim 1, characterized in that the flexible container element is evacuated with an evacuation pump (col. 2, line 65 to col. 3 line 5). 

For claim 9, the modified Kilgore teaches the method of claim 8, characterized in that the connecting of the flexible container element with the evacuation pump is carried out via a valve element or pipe socket, which is provided at the flexible container element (col. 16, line 28 to col. 17 line 43).  

For claim 10, the modified Kilgore teaches the method of claim 1, characterized in that the connecting of the shoe upper and the shoe sole is carried out by applying microwave radiation to a contact zone between the shoe upper and the shoe sole (col. 6, line 66 to col. 9, line 45). 

For claim 11, the modified Kilgore teaches the method of claim 10, characterized in that the application of the microwave radiation is carried out between 15 and 60 seconds (see col. 20 line 25 to col. 21 line 8).   

For claim 12, the modified Kilgore teaches the method of claim 1, characterized in that the connecting of the shoe upper and the shoe sole is carried out by melting the material of the shoe upper and/or the shoe sole in a contact zone between the shoe upper and the shoe sole and letting the molten material fuse with adjacent material of the shoe upper and/or the shoe sole (col. 6, line 66 to col. 9, line 45).

For claim 13, the modified Kilgore teaches the method of claim 1, characterized in that, prior to the joining of the shoe upper and the shoe sole, an adhesive is provided between the shoe upper and the shoe sole (col. 14, lines 38 to col. 62).  

For claim 14, the modified Kilgore teaches the method of claim 13, characterized in that the adhesive is a hot-melt adhesive (col. 6, line 66 to col. 9, line 45).

For claim 15, the modified Kilgore does not specifically disclose the method of claim 1, characterized in that the connected shoe upper and shoe sole is cooled, between 30 and 120 seconds.
However, Kilgore disclose the general conditions of the claimed invention with respect to cooling the work piece (col. 3, lines 26-40; col. 5 line 56 to col. 6 line 11; and col. 15 lines 21-51). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the cooling period is between 30 and 120 seconds, since the claimed values are merely an optimum or workable range. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

	For claim 16, the modified Kilgore teaches the method of claim 1, characterized in that the negatively shaped holding part is a deep drawn part (Wang teaches the mold defines the mold cavity and includes a surrounding wall for insertion of the shoe components, para 0031 of Wang, and has a reverse or negative 

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kilgore, Wang, and in view of US 2005/0051486 A1 to Zuk (hereinafter “Zuk”). 
For claim 3, Kilgore does not specifically disclose the method of claim 1, characterized in that the container element is a plastic bag, made of polyethylene.  
However, one skilled in the art would understand flexible diaphragms are made of a variety of materials adapted to create a seal against air or moisture. For example, attention is directed to Zuk teaching an analogous flexible diaphragm made of materials including silicone rubber, PVC, polyethylene, or polypropylene, but not limited to these materials (para 0187 of Zuk). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein silicone rubber diaphragm of Kilgore would be modified to comprise polyethylene since an express suggestion to substitute one material with another material is not necessary when the modification is routine and both materials are well known in the art, to those of ordinary skill. Here, the substitution from silicone rubber to polyethylene is considered routine and obvious since polyethylene is suitable for the intended purposes of a diaphragm.  

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kilgore, Wang, and in view of CN 107455847 A (hereinafter “’847”). 
For claim 5, Kilgore does not specifically disclose the method of claim 4, characterized in that the closure element is an air-tight zipper.
However, attention is directed to ‘847 teaching an analogous shoemaking device, in particular to a vacuum shoe sole shoe pressing device (see “Technical Field” of ‘847). Specifically, ‘847 teaches a sealing zipper 7 is provided for pulling a cavity into a seal state and pressing a sole when the sole is inserted into a bag (see page 2 of ‘847). It would have been obvious to one of ordinary skill in the art before the effective filing date wherein the diaphragm of Kilgore would be modified to .  

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICK I LOPEZ whose telephone number is (571)272-3262. The examiner can normally be reached Monday - Thursday: 9:00am - 5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoa Huynh can be reached on (571) 272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent 

/ERICK I LOPEZ/Examiner, Art Unit 3732                                                                                                                                                                                                        
/SHARON M PRANGE/Primary Examiner, Art Unit 3732